Citation Nr: 0327237	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The veteran had active service from April to August 1957.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The RO denied 
entitlement to service connection for otitis media and 
tonsillitis.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran was afforded VA compensation examination in July 
2001.  This examination indicated that no current active 
disease existed regarding otitis media or tonsillitis.  
However, the examiner noted that the veteran's medical 
records were not available for review and that he had "no 
history of ear infections..."  A review of the service medical 
records shows that he suffered with acute otitis media and 
acute tonsillitis in May 1957.  

In addition, a letter from a private physician received in 
March 2001 revealed a three-year history of bilateral otitis 
media, chronic sinusitis, and chronic tonsillitis.  

As the VA examiner's reported history is inconsistent with 
the evidence of record and the VA examiner did not have an 
opportunity to review the medical records/history, this case 
must be remanded in order to obtain a new VA examination that 
has considered the veteran's medical history.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Caffrey v. Brown 6 Vet. App. 377, 381 (1994) 
(A medical examination, in order to be adequate for VA 
purposes, must consider records of prior medical examination 
and treatment in order to assure a fully informed 
examination); Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When 
a prior medical record indicates the existence of a chronic 
problem, VA's duty to assist requires a medical examination 
or opinion as to the relationship between the in-service and 
present conditions.)

In addition, the identified private treatment records are not 
associated with the claims file.  On remand, VA should 
request these records and have them associated with the 
claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(3); see also Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (VA's duty to assist requires it to obtain all 
pertinent medical records which have been called to its 
attention by a claimant and by the evidence already of 
record.)

In 1967, the veteran filed a claim for a nonservice-connected 
disability pension.  A Report of Contact dated in October 
1967 indicated that the veteran's father had contacted VA and 
informed it that his son had been awarded a Social Security 
Administration (SSA) disability pension.  The VA's duty to 
assist includes obtaining pertinent medical records in the 
possession of the SSA.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 69-72 (1992).  On remand, the RO should clarify with the 
veteran whether he has filed a claim for disability benefits 
with the SSA and, if so, obtain the medical records in the 
possession of SSA.

Finally, the veteran's accredited representative is the 
Puerto Rico Public Advocate for Veterans Affairs.  There is 
no VA Form 646 (Statement of Accredited Representative in 
Appealed Case) in the claims file from this organization.  

It is unclear based on the record whether this representative 
has been provided the opportunity to review the claims file 
and submit contentions regarding the current claim.  On 
remand, the veteran's accredited representative must be 
offered the opportunity to submit written contentions or a 
completed VA Form 646.  The representative's response to this 
offer must be associated and/or documented in the claims 
file.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his claimed disabilities.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  In this regard, the veteran 
should be specifically requested to 
submit a signed release form in order to 
obtain his treatment records from Dr. 
Charles E. Mora-Quesada.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

3.  The VBA AMC should contact the 
veteran and request that he inform VA 
whether he has filed a claim for benefits 
from the SSA and, if so, provide a 
legible copy of any decision on this 
claim issued to him by SSA.  If he 
answers in the affirmative, the VBA AMC 
should contact the appropriate SSA office 
and request all medical evidence 
regarding the veteran's claim in its 
possession.  All responses and evidence 
obtained from the veteran and/or the SSA 
must be associated with the claims file.

4.  The VBA AMC should obtain an English 
translation of a letter, apparently from 
the veteran's father, dated February 6, 
1969.  This translation should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ear, nose, and throat (ENT) 
examination to determine the nature, 
extent of severity, and etiology of any 
ENT disorder that may be present, to 
include otitis media and/or tonsillitis.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The veteran has claimed that he currently 
suffers with otitis media and tonsillitis 
that are associated with his military 
service in 1957.  His service medical 
records note treatment for otitis media 
(non-suppurative, acute, catarrhal) and 
tonsillitis (acute, organism unknown) in 
May 1957.  His separation examination of 
August 1957 reported that the veteran's 
head, nose, sinuses, mouth, throat, ears, 
and eardrums were all normal.  

The veteran's private physician commented 
in a letter of March 2001 that he had 
treated him during the past three years 
for bilateral non-suppurative otitis 
media, chronic sinusitis, and chronic 
tonsillitis.  A VA ENT examiner of July 
2001 found no active disease associated 
with the veteran's ears or tonsils. 
The ENT examiner should provide answers 
to the following questions:
a.  Does the veteran currently 
suffer with an ENT disorder (to 
include otitis media and/or 
tonsillitis)?  If so, please provide 
all appropriate diagnoses.


b.  If an ENT disorder (to include 
otitis media and/or tonsillitis) 
exists, is it at least as likely as 
not that any identified disorder 
was/were caused or, if existing 
prior to service, was/were 
aggravated by his military service?  
Is any current ENT disorder in 
anyway etiologically related to the 
veteran's military service?  If so, 
please explain.  
If the veteran fails to report for any of 
this examination, the VBA AMC should then 
refer the claims folder with a copy of 
this remand to the appropriate healthcare 
professional in order to obtain medical 
opinions on the above questions based on 
a document review of the claims file.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5013, 5103A and 5107) are fully 
complied with and satisfied.

8.  The VBA AMC should ensure that the 
veteran's representative completes VA 
Form 646 in support of the veteran's 
claim, and that such form is associated 
with the claims file.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
otitis media and tonsillitis with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response from the 
veteran and his representative should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


